COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Claudia Kristine Esquivel v. The State of Texas

Appellate case number:    01-16-00301-CR

Trial court case number: 14CR1878

Trial court:              212th District Court of Galveston County

Date motion filed:        January 29, 2018

Party filing motion:      Appellant

       Appellant’s motion to the en banc court requesting publication of the September 7, 2017
panel opinion in this case is DENIED.


Judge’s signature: /s/ Michael Massengale
                         Acting Individually     Acting for the Court


En banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey


Date: March 1, 2018